Per Curiam.

The court below erred in denying to tenant her right to a trial by jury. The relevant language of section 745 of the Real Property Actions and Proceedings Law is unequivocal and, as such, a demand for the rights contained therein, if timely, is not addressed to the discretion of the court. As long as triable issues of fact are raised, of which the instant proceeding contains a plethora, a court’s investigation into the merits of the case and/or its consideration of the fiscal difficulties presently faced by the City of New York is improper and unnecessary.
Moreover, "As a poor person, she may not be required to pay a jury fee (CPLR 1102, subd [d])” (Hotel Martha Washington Mgt. Co. v Swinick, 66 Misc 2d 833, 834). Order entered December 2, 1975, reversed without costs.
Concur: Dudley, J.P., Hughes and Riccobono, JJ.